Citation Nr: 0030249	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for left and right hip 
disorders. 

2.  Entitlement to a higher initial rating for right knee 
disability, rated as 10 percent disabling from April to May 
1997, 100 percent disabling from May to September 1997, and 
10 percent disabling since September 1997. 

3.  Entitlement to a compensable initial rating for left knee 
disability, currently rated as zero percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1996 to April 1997.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for bilateral herniation pits of the femoral necks 
claimed as hip pain.  In that rating decision, the RO 
established service connection for status post arthroscopic 
surgery of the right knee and assigned an initial 10 percent 
evaluation effective from April 1997.  The rating decision 
also established service connection for left knee 
patellofemoral pain syndrome with stress changes and assigned 
a noncompensable evaluation.  Subsequently, a temporary total 
rating was assigned for the right knee effective from May 22, 
1997 to September 1, 1997.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a timely notice of disagreement in July 
1998.  The RO issued a statement of the case and received the 
veteran's substantive appeal in August 1998.

The veteran testified before an RO hearing officer in 
December 1998.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issues shown on page 1 to reflect the 
veteran's dissatisfaction with the initial ratings assigned 
by the RO. 


REMAND

The record shows that the veteran was separated from active 
service in April 1997 because of knee problems.  The only VA 
examination report of record is dated in July 1997 and notes 
that current knee and hip symptoms were likely to resolve.  
In addition to being more than three years old, that report 
is somewhat difficult to interpret as it notes hyper-laxity 
of the knees but then indicates that there is no instability.  

In July 1997, the RO denied service connection for the hips 
based on the July 1997 examiner's indication that there would 
not be a chronic hip problem.  

In December 1998, the veteran testified that none of the knee 
or hip symptoms had resolved.  A January 1999 VA MRI showed a 
Baker's cyst or ganglion cyst of the right knee and minimal 
degenerative changes to right knee cartilage.  A February 
1999 report notes increasing right knee pain, but is silent 
for left knee or any hip symptoms.  

In Caffrey v Brown, 6 Vet App 377, 381 (1994), the U.S. Court 
of Veterans Appeals (now called the U.S. Court of Appeals for 
Veterans Claims) held that where evidence indicated a 
material change in the disability or indicated that the 
current rating may be incorrect, a fresh medical examination 
was required.  On remand, the veteran should be reexamined to 
determine whether there is any knee instability, limitation 
of motion, and/ or degenerative changes, whether there is any 
current hip problem, and whether there is any additional 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the knees or hips including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since February 1999.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation of both hips 
and both knees to determine the nature 
and extent of any current disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should review the claims file, examine 
the veteran and provide findings that 
take into account the veteran's complaint 
of pain in the hips and pain and locking 
of the knees.  All examination findings 
along with complete rational of opinions 
and conclusions should be set forth in 
the report.  The examiner should 
specifically state whether there is a 
current hip disability, and if so, 
whether it is related to the symptoms and 
findings in service or the service-
connected knee disabilities.  The 
examiner should also determine whether 
there is any additional function loss of 
the hips (if a disability is found) and 
knees due to weakness, fatigability, 
incoordination or pain on movement, 
including use during flare-ups.  

3.  The examiner is also asked to 
determine whether the right knee 
arthroplasty scar is symptomatic in any 
way.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

After ensuring that all requested development has been 
completed to the extent possible, the RO is to reevaluate the 
veteran's claim on the basis of all relevant evidence of 
record, and in light of all applicable statutes, regulations, 
and case law.  If the determination remains unfavorable to 
the veteran, he and his representative should then be 
provided with a supplemental statement of the case and 
afforded the appropriate period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



